Title: From Benjamin Franklin to Michel, 19 February 1785
From: Franklin, Benjamin
To: Michel, Pierre


				
					Sir,
					Passy, Feb. 19. 1785.
				
				The Humanity you have shown to that miserable young Female, Elizabeth Tingis, is very laudable, notwithstanding the Depravity of her Character. If it be true that she is of a respectable Family in America, there can be no doubt but they will repay the Expence with Thanks; but I never knew there any Family of that Name, and I question her being an American; I rather think she may be one of the late Emigrants from Ireland or Britain; and I think the Captain who brought her should be oblig’d to pay the Expence she has occasion’d, and take her away with him. I have the honour to be, Sir,
				
					M. Michel P. du Roy de l’Amirauté, à le Havre
				
			